Mr. PRESIDING JUSTICE SIMKINS, dissenting: The majority opinion relies heavily on the case of People v. Jennings (1954), 3 Ill. 2d 125, 119 N.E.2d 781. Jennings is distinguishable from the present case. In Jennings, there was a complete failure to publish the personal property assessment list. There is no indication in Jennings that the taxpayer received actual written notice, which notice was not required by the statute. (Ill. Rev. Stat. 1949, ch. 120, par. 584.) In contrast, in the case at bar, actual written notice of the increases in the real property assessments, required by statute, was given and the assessment list was published, although published late. Section 235 of the Revenue Act (Ill. Rev. Stat. 1971, ch. 120, par. 716) is specifically directed towards this kind of problem, that is, errors or informalities of procedure by the officials in the taxing process. Publication is not constitutionally required and could be eliminated altogether by the legislature. Infirmities in publication can even be retroactively eliminated by a curative act. (People v. Holmstrom (1956), 8 Ill. 2d 401, 134 N.E.2d 246.) There is a strong public policy behind section 235 that entire assessments should not be declared void due to a technicality when communities depend on these taxes to perform necessary functions of government. In view of that policy, the stipulated fact that plaintiffs received actual written notice, and the fact that plaintiffs did not show any prejudice from the belated publication, I would reverse the ruling of the trial court. The majority opinion states the Jennings opinion indicates the taxpayers do not have the burden of showing prejudice. In Jennings the taxpayers were defendants. Here they are the plaintiffs and no reason appears why they should not carry the burden ordinarily attached to plaintiffs. Accordingly I dissent.